NO. 07-02-0457-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                SEPTEMBER 18, 2003

                        ______________________________


                          JAY N. GIANNUKOS, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

        FROM THE 359TH DISTRICT COURT OF MONTGOMERY COUNTY;

         NO. 02-03-02101-CR; HONORABLE JAMES H. KEESHAN, JUDGE

                        _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      Pursuant to pleas of guilty, appellant Jay N. Giannukos was convicted in one

judgment on separate counts of unlawful possession of a firearm by a felon and

possession of a controlled substance. By his notice of appeal, he challenged both

convictions. Now pending before this Court is his motion to dismiss the appeal. Pursuant
to Rule 42.2(a) of the Texas Rules of Appellate Procedure, the request to withdraw the

notice of appeal is signed by appellant. No decision of this Court having been delivered

to date, we grant the motion. No motion for rehearing will be entertained and our mandate

will issue forthwith.


       Accordingly, the appeal is dismissed.


                                         Don H. Reavis
                                           Justice

Do not publish.




                                           2